DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 6/2/2021 is acknowledged.
Claims 7-9, 18, and 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 36 recites the limitation "the three-dimensional material” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 34 depends, recites a three-dimensional structure rather than a three-dimensional material.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites wherein the plurality of coupling points includes a first coupling point and a second coupling point. However, claim 4, from which claim 5 depends, already recites a plurality of coupling points. A plurality by definition means more than one (i.e., at least two) and therefore first and second coupling points would necessarily be present in a plurality of coupling points. Therefore, it is unclear how claim 5 further limits the subject matter of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/ 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, 14-17, 19-20, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganey (US Patent Application Publication 20130131825), or alternatively, under 35 U.S.C. 103 as being unpatentable over Ganey (US Patent Application Publication 20130131825).
Regarding claim 1, Ganey discloses a cell culture substrate (para. 43-49, 113) (Figs. 10a-10d, sheet 5 of 7) (wherein the cell culture substrate is expandable, as additional modules can be added thereto, see para. 113 and Figs. 10a-10b), comprising:
a three-dimensional structure (comprising a structure termed block) including a coupling point (25) (para. 113) (Figs. 10a-10d), the three-dimensional structure including a void volume configured to accommodate a cultured cell (para. 15-17, 29, 50, 113), and the coupling point configured for coupling to another three-dimensional structure (para. 113) (Figs. 10a-10d).
reversible coupling, Ganey discloses wherein the coupling point is configured for coupling “like LEGO block Systems” (para. 113). LEGO blocks couple reversibly. Furthermore, the coupling point (25) is a rounded cap configured to couple the three-dimensional structure to another simply by being received into a corresponding recess of the other three-dimensional structure (para. 113) (Figs. 10a-10d) and Ganey makes no mention of permanent connection; therefore, it is understood that the coupling point disclosed by Ganey is configured for reversible coupling as claimed.
Should it be found that Ganey does not disclose that the coupling point is configured for reversible coupling, it would have been prima facie obvious to one of ordinary skill in the art to modify the invention of Ganey in such a manner. It has been held that making elements of a prior art device removable requires only ordinary skill in the art (MPEP 2144.04). The skilled artisan would have recognized that providing a coupling point configured for reversible coupling would allow a user to remove one three-dimensional structure from another after operation, e.g. for closer examination of the three-dimensional structure or to reuse the three-dimensional structure in another substrate configuration for additional experimentation. Therefore, one of ordinary skill in the art would have found it obvious to modify the coupling point disclosed by Ganey to be configured for reversible coupling.
Regarding claim 2, Ganey discloses wherein the three-dimensional structure and the another three-dimensional structure are the same (para. 113) (Fig. 10b).
Regarding claim 3, Ganey discloses wherein the three-dimensional structure and the another three-dimensional structure are different (e.g. blocks 22 and 23 are different) (para. 113) (Fig. 10a-10d).
Regarding claim 4, Ganey discloses wherein the three-dimensional structure includes a plurality of coupling points (25) (Fig. 10a).

Regarding claim 6, Ganey discloses wherein the first and second coupling points are both caps (25) (para. 113) (Fig. 10a).
Regarding claim 10, Ganey discloses a plurality of three-dimensional structures (para. 113) (Fig. 10b), each of the three-dimensional structures including a coupling point (25) (Fig. 10b), each of the three-dimensional structures including a void volume configured to accommodate a cultured cell (para. 15-17, 29, 50, 113), and the coupling point of each three-dimensional structure configured for coupling to another three-dimensional structure (para. 113) (Fig. 10b). 
Regarding claim 11, Ganey discloses wherein the plurality of three-dimensional structures includes one three-dimensional structure coupled to another three-dimensional structure (para. 113) (Fig. 10b). 
Regarding claim 12, Ganey discloses wherein the three-dimensional structure includes a porous material having open cavities (para. 15-17, 26-29, 50, 113).
Regarding claim 14, Ganey discloses wherein the three-dimensional structure is formed of a material comprising a plurality of pores and interconnected voids (reads on a mesh-like material) Abstract, para. 15-17, 26-29, 50, 113). 
Regarding claim 15, Ganey discloses wherein the three-dimensional structure includes polyurethane (para. 32). 
Regarding claim 16, Ganey discloses wherein the three-dimensional structure includes a growth factor (para. 56). 
Regarding claim 17, Ganey discloses wherein the three-dimensional structure includes an x-dimension, a y-dimension, and a z-dimension (Figs. 10a-10d), each dimension independently 0.5 cm (5 mm) (para. 36). 

Regarding claim 20, Ganey discloses wherein the cell is a stem cell, as set forth above. 
Regarding claim 35, Ganey discloses wherein the three-dimensional structure is comprised by a plurality of three-dimensional structures (para. 113) (Fig. 10b), wherein the plurality of three-dimensional structures are fully capable of forming a tessellation in at least two dimensions when coupled together (as each three-dimensional structure has an outline of a geometric shape and therefore a user could form a tessellation of a plurality of the structures, see Figs. 10a-10d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ganey (US Patent Application Publication 20130131825) in view of Melkent et al. (US Patent Application Publication 20110022180).
Regarding claim 13, Ganey discloses wherein the three-dimensional structure is formed to have a continuous network of voids for enhancing bone growth (Abstract), the structure being formed from collagen (para. 27). 
Ganey is silent as to the three-dimensional structure including a reticulated foam.
Melkent et al. discloses that it was known in the art to form a bone growth substrate having a network of interconnected voids from reticulated foam (para. 29, 37). 
. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ganey (US Patent Application Publication 20130131825).
Regarding claim 34, Ganey discloses wherein the three-dimensional structure comprises a male coupling point (25) and a female coupling point (recess shown in dashed line for receiving a corresponding coupling point 25) (para. 113) (Figs. 10a-10d).
However, Ganey discloses wherein each of the male coupling point and the female coupling point are circular rather than cuboid (para. 113) (Figs. 10a-10d).
Nonetheless, it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use cube-shaped male and female coupling points rather than rounded ones, absent persuasive evidence that the particular shape configuration is significant. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ganey (US Patent Application Publication 20130131825) in view of Kusanagi et al. (US Patent Application Publication 20050043813).

Ganey is silent as to the structure comprising acellular matrix.
Kusanagi et al. discloses that it was known in the art to provide acellular matrix in a bone environment as a matrix to facilitate bone growth (para. 103).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the structure disclosed by Ganey to comprise acellular matrix, as Kusanagi et al. discloses that such a material was known in the art to facilitate bone growth, and the skilled artisan would have been motivated to select a material recognized in the art to allow for bone to regenerate successfully. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katti et al. (US Patent Application Publication 20190255221) is directed to a plurality of interlocking blocks for supporting cell growth.
Rezende et al. (Design, physical prototyping, and initial characterisation of “lockyballs”) is directed to a plurality of interlocking blocks for supporting cell growth. 
Aleman et al. (Lego-inspired organ-on-a-chip gelatin methacryloyl microfluidic system) is directed to interconnected LEGO-like blocks having living cells encapsulated therein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799